Name: Commission Regulation (EEC) No 2754/80 of 28 October 1980 amending Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/32 Official Journal of the European Communities 29. 0 . 80 COMMISSION REGULATION (EEC) No 2754/80 of 28 October 1980 amending Regulation (EEC) No 1978/80 laying down detailed rules for the appli ­ cation of the special measures for soya beans harvested in 1980 1 . Article 3 ( 1 ) (a) is replaced by the following : '(a) a quality other than the standard quality for which the guide price was fixed, shall be adjusted by reference to the coefficients of equi ­ valence given in Annex A.' 2 . In Article 9 (2), the term 'Annex' is replaced by the term 'Annex B'. 3 . The title of the Annex is replaced by the title 'Annex B'. 4 . The text given in the Annex to this Regulation shall constitute Annex A to (EEC) No 1978/80 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular the third paragraph of Article 3 thereof, Whereas Article 3 ( 1 ) (a) of Commission Regulation (EEC) No 1978 /80 (2 ) provides for coefficients of equi ­ valence to take account of the quality of imported beans ; whereas the said coefficients of equivalence should be fixed on the basis of the qualities and origins of the beans in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1978 /80 is hereby amended as follows : Article 2 This Regulation shall enter into force on 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1980 . For the Commission Finn GUNDELACH * Vice-President ANNEX ANNEX A Coefficients of equivalence for soya beans Amounts to be deducted from the price ( ECU/ 100 kg) Amounts to be added to the price (ECU/ 100 kg) A. Soya beans from the USA 0-658 B. Soya beans from Brazil 1-276  C. Soya beans from Argentina 0-573  (') OJ No L 190 , 28 . 7 . 1979 , p . 8 . (! ) OJ No L 192, 26 . 7 . 1980 , p . 25 .